Citation Nr: 1207066	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement of the appellant to receive an apportionment of the Veteran's VA pension benefits.  


REPRESENTATION

Appellee represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran (the appellee) had active military service from March 1967 to January 1970.  The appellant is the Veteran's spouse.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision in which the RO denied the appellant's claim for an apportionment of the Veteran's pension benefits.  Later that same month, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the appellant filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) in January 2010.  

In April 2010, the appellant submitted correspondence indicating that she desired a hearing before a Decision Review Officer (DRO) at the RO.  In January 2011, both the appellant and appellee were notified of the date, time, and location of this hearing.  In February 2011, the appellant testified during a hearing before a DRO at the RO; a transcript of this hearing is of record.  

For the reasons expressed below, the claim on appeal is being remanded to the RO. VA will notify each party when further action, on their parts, is required.



REMAND

On her January 2010 VA Form 9, the appellant indicated a desire for a Board video-conference hearing.  Thereafter, in March 2010, the RO contacted the appellant to inquire as to whether she desired a DRO hearing in addition to her previously-requested Board hearing.  As noted above, the appellant responded that she did want to testify before a DRO at the RO, and such hearing was accomplished in February 2011.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  In the case of a simultaneously contested claim (as in this case), if a hearing is scheduled for any party, the other claimant(s) and their representative(s), if any, will be notified and afforded an opportunity to be present at such hearing.  38 C.F.R. § 20.713 (2011).  

Here, there is no indication that the appellant has yet been scheduled for a Board videoconferencing hearing, and there is nothing of record that indicates the appellant has withdrawn her request for such hearing on the issue currently on appeal.  Accordingly, and because the RO schedules video-conference hearings, a remand of this matter to the RO for the requested hearing is warranted.  The RO should ensure that any procedures applicable to simultaneously contested claims are followed in scheduling this hearing.  See 38 C.F.R. §§ 20.500-20.504, 20.713.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the appellant for a Board video-conference at the earliest available opportunity.  The RO should follow any procedures applicable to simultaneously contested claims, including notifying both parties (the appellant and the appellee) and the representative(s), if any, of the date and time of the hearing.  See 38 C.F.R. §§ 20.704(b), 20.713 (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The parties need take no action until otherwise notified, but either party may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

